DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants'  cancellation of claims 7, amendment of claims 1, 4-6, 38, 41-43, 45, 46, in the paper filed on 7/18/2022. Applicants' arguments filed on 7/18/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1, 2, 4-6, 38-43, 45-48 are still at issue and are present for examination. 

Claim Rejections - 35 USC § 102
The rejection of claim(s) 1, 2, 4-7, 38-43, 45-48 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Huang WO 2010/068884 is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 7/18/2022.  Huang et al. does not teach a labeled polymerase conjugate wherein the polymerase comprises one or more biotin acceptor peptide sequences, and the two or more fluorescent dye labels are linked to the one or more biotin acceptor peptide sequences.
Claim Rejections - 35 USC § 103

The rejection of claim(s) 1, 2, 4-7, 38-43, 45-48 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang WO 2010/068884 is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 7/18/2022.  Huang et al. does not teach or suggest a labeled polymerase conjugate wherein the polymerase comprises one or more biotin acceptor peptide sequences, and the two or more fluorescent dye labels are linked to the one or more biotin acceptor peptide sequences.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Graf on 8/25/2022.
The application has been amended as follows: 
Cancel claims 45-48.
In claim 2, change “comprises three, four, five, six, seven or more labels” to “comprises at least three labels”.
In claim 39, change “where the labeled” to ““wherein the labeled”.
In claim 39, change “where the nucleotide” to “wherein the nucleotide”.
In claim 43, change “wherein the polymerase comprises” to “wherein the polymerase further comprises”.

Allowable Subject Matter
Claims 1, 2, 4-6, 38-43 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a labeled polymerase conjugate, comprising: 
a polymerase linked to at least two fluorescent dye labels to form a labeled polymerase conjugate, wherein the polymerase comprises one or more biotin acceptor peptide sequences, and the two or more fluorescent dye labels are linked to the one or more biotin acceptor peptide sequences; wherein the conjugate has polymerase activity, wherein the polymerase activity is at least about 80% relative to the polymerase activity of the unconjugated polymerase and the conjugate emits upon continuous excitation a total photon count of at least 104 photons before irreversibly photobleaching; and 
wherein the labeled polymerase conjugate does not comprise a labeled nucleotide, however, the polymerase conjugate is capable of binding a labeled nucleotide under conditions where the polymerase conjugate catalyzes incorporation of the labeled nucleotide into a nucleic acid, and the labeled polymerase emits, or induces the emission of, a signal with a labeled nucleotide bound to an active site of the polymerase indicative of such nucleotide incorporation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




rgh
8/26/2022


/Richard G Hutson/
Primary Examiner, Art Unit 1652